10 So. 3d 695 (2009)
Edgar DIAZ, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D08-3245.
District Court of Appeal of Florida, Fifth District.
May 22, 2009.
Edgar Diaz, Orlando, pro se.
John D. Maher, Deputy General Counsel, Tallahassee, for Appellee.
MONACO, J.
The appellant, Edgar Diaz, appeals the final order of the Unemployment Appeals Commission affirming the decision of an appeals referee that denied him unemployment compensation benefits. While Mr. Diaz had valid personal reasons for quitting his job, section 443.101(1)(a), Florida Statutes (2008), disqualifies workers who leave employment voluntarily "without good cause attributable to his or her employing unit." See, e.g., Hall v. Fla. Unemployment Appeals Comm'n., 697 So. 2d 541 (Fla. 1st DCA 1997); Slusher v. State Dep't. of Commerce, 354 So. 2d 450 (Fla. 1st DCA 1978). As the referee found after an evidentiary hearing that Mr. Diaz did, in fact, voluntarily leave his employment without good cause attributable to his employer, and as the Unemployment Appeals Commission concluded that there was substantial, competent evidence to support those findings, and as we find no error in the final order of the Commission, we affirm.
AFFIRMED.
GRIFFIN and ORFINGER, JJ., concur.